The right to maintain an action against a municipality for the recovery of damages for personal injuries resulting from defective highways, exists only by force of § 2020 of the General Statutes, which defines and limits the right and prescribes the conditions under which it may exist. One of these conditions is the giving to the municipality, within a prescribed time, of a written notice containing certain prescribed information. The giving of this notice is expressly made a condition precedent to any right of action. Until it is given no such right exists. The statute recognizes no equivalents, and it is not competent for the courts to extend the right given beyond the limits fixed by the General Assembly, or to create a right not contemplated by the legislature and contrary to its peremptory mandate. These principles, cogently expressed in Crocker v. Hartford, 66 Conn. 387, 390,34 A. 98, have  been recognized as the law of this State too long and repeatedly to permit of question now. *Page 276 Hoyle v. Putnam, 46 Conn. 56, 61; Fields v. Hartford  W. H.R. Co., 54 id. 9, 4 A. 105; Gardner v. New London, 63 Conn. 267, 28 A. 42; Breen
v. Cornwall, 73 Conn. 309, 312, 47 A. 322.
As the giving of the required notice was a condition precedent to a right of action, the plaintiff was under the necessity of alleging performance, and his complaint, without such allegation, was open to a demurrer as being insufficient. Gould on Pleading (4th Ed.), Chap. IV, § 13. See Bulkley v. Norwich  W. Ry. Co., 81 Conn. 284, 70 A. 1021.
   There is no error.
In this opinion the other judges concurred.